229 F.2d 151
James Emerson MORRIS, Appellant,v.UNITED STATES of America, Appellee.
No. 7120.
United States Court of Appeals Fourth Circuit.
Argued Jan. 4, 1956.Decided Jan. 11, 1956.

No appearance for appellant.
Robert L. Gavin, Asst. U.S. Atty., Greensboro, N.C.  (Edwin M. Stanley, U. S. Atty., Greensboro, N.C., on brief), for appellee.
Before PARKER, Chief Judge, and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal in a criminal case in which appellant was indicted for sending threatening letters through the mail in violation of 18 U.S.C. § 876.  He pleaded guilty to one of the counts of the two count indictment and not guilty to the other count, but was convicted on that count after a trial at which he was represented by competent counsel appointed by the court.  He noted an appeal from the sentence and judgment of the court but has filed no brief as required by our rules.  The United States Attorney has made a motion to dismiss or affirm.  We have examined the record and find no ground for any contention that the appellant was not properly tried and sentenced or that he was not guilty of the crimes charged against him.  The judgment appealed from will accordingly be affirmed.


2
Affirmed.